DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 05/13/2022. 
Claim(s) 1-10 are currently pending. 
Claim(s) 1 and 10 have been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
	The limitation “A high light transmittance photovoltaic encapsulating material, wherein that the high light transmittance photovoltaic encapsulating material is prepared by the following process: subjecting 100 mass parts of a photovoltaic encapsulating material matrix resin or a graft-modified matrix resin, 0.001 to 5 mass parts of an oxygen- or sulfur-containing compound, 0.01 to 10 mass parts of a reactive plasticizer, 0.01 to 1.5 mass parts of an initiator, 0.01 to 10 mass parts of an assistant cross-linker, 0.1 to 3.0 mass parts of a silane coupling agent, 0.1 to 0.4 mass parts of an ultraviolet light absorber, and 0.1 to 1.0 mass part of light stabilizer to pre-mixing, melt extrusion, film casting, cooling, slitting, and coiling…” is unclear and therefore renders the claim indefinite.  Independent claim 1 is directed to both a product and a method of making the claimed product.  The claim impermissibly mixes two distinct classes of patentable subject matter.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
Regarding claims 2-10
	Claims 2-10 are rejected at least based on their dependency on claim 1.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “wherein the reactive plasticizer is composed of one or more, mixed in any ratio, of allyl acetate, allyl propionate, allyl butyrate, disubstituted allyl carbamate, disubstituted allyl aminoacetate, disubstituted allyl aminopropionate, disubstituted allyl aminobutyrate, and allyl diglycol carbonate resin” in the context of other limitations recited in the claims.
	Sato teaches diallyl phthalate.  However, Sato does not teach any one of allyl acetate, allyl propionate, allyl butyrate, disubstituted allyl carbamate, disubstituted allyl aminoacetate, disubstituted allyl aminopropionate, disubstituted allyl aminobutyrate, and allyl diglycol carbonate resin.  One of ordinary skill would not have found obvious to modify diallyl phthalate with any one of the reactive plasticizers recited in the claims as there is no teaching, suggestion or motivation in the prior art that would lead one of ordinary skill to perform such a modification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721